Chief Justice Hill
dissenting:
I cannot concur in the conclusion reached. It is in conflict with the entire plan of our irrigation district act. It is an elementary rule of construction that an act should be considered as a whole, and in thus considering it we should take into consideration all pre-existing laws and such other matters as courts take judicial notice of. In County Commissioners v. Lunney, 46 Colo. 403, at page 415, 104 Pac. 945, 949, it is said: *540of a narrower import may be expanded to embrace it to effectuate that intent.”
*539“In the interpretation of a statute the legislative purpose and object are always to be borne in mind, and an indispensable requisite is to first inquire what object was sought to be accomplished by it. The intent of the statute is the law, and general words may be restrained to it and those
*540Counsel for plaintiff in error concede that the word “owns” in the section under consideration should be read “owes” for the reason, as they state, that it is obvious that the legislature meant “owes” and not “owns,” but they are not willing for the same reason that the same rule should apply to this act as a whole, for when thus considered it is not only obvious that it was not intended as they construe it, but to give it their construction is to bring the words relied upon in direct conflict with other provisions of the act. In my opinion the words “provided further that such County Treasurer shall receive in payment of the district bond fund taxes above mentioned for the year in which said taxes were levied, interest coupons on bonds of said irrigation district maturing within the year” was not intended to mean interest coupons maturing within the year that the taxes were levied but to the contrary, that the words “within the year,” as there used, mean coupons maturing within the year that the taxes were payable. In other words, that the words “within the year,” as there used, do not relate back to the year when the taxes were levied, but relate to the year in which they are to be paid. This construction harmonizes the entire act. The taxes were levied in December, 1916, to pay coupons due in 1917. Section 3459 Revised Statutes 1908, ,so provides, and the resolution of the County Commissioners making it so states, and in my opinion this was what was intended by the legislature as disclosed by this and other provisions of the act when considered in connection with it.
Section 3456, Revised Statutes, 1908, provides that the bonds and interest thereon shall be paid by revenue derived from an annual assessment upon the real property of the district. Section 3457 as enacted in 1905 provides it shall be the'duty of the board of directors on or before September the. 1st of each year to determine the amount of money required to meet the maintenance, operating and *541current expenses for the ensuing year, and to certify to the County Commissioners of the county in which the office of said district is located, said amount, together with such additional amount as may be necessary to meet any deficiency in the payment of said expenses theretofore incurred. It should be observed that this section does not apply to interest coupons. By amendment in 1913, the date was changed from September the 1st to October the 15th. By a later amendment in 1915, the section provides that the fiscal year of each irrigation district shall commence on the 1st day of January in each year, and that it shall be the duty of the board of directors on or before the 15th of October in each year to determine the amount of money required to meet the maintenance, operating and current expenses for the ensuing fiscal year, and to certify, by resolution, to the county commissioners as heretofore stated.
Section 3459, Revised Statutes, 1908, remains unchanged. It covers interest coupons, and provides that it shall be the duty of the County Commissioners of the county in which is located the office of any irrigation district, upon the receipt of the certificate of the board of directors certifying the total amount of money required to be raised, as therein provided, to fix the rate of levy necessary to provide said amount of money, and to fix the rate necessary to provide the amount of money required to pay the interest and principal of the bonds of said district as the same shall become due, etc.
Section 3454 provides that the interest on bonds shall be paid semi-annually on the 1st day of June and December of each year. Section 3459 provides that all taxes levied under this act are special taxes. While section 3461 provides that the revenue laws of the state for the assessment, levying and collecting of taxes on real estate for county purposes, except as herein modified, shall be applicable for the purposes of said irrigation district act.
Under the general revenue laws of the state, the County Commissioners are required to make their levies during *542the last quarter of each fiscal year, to meet the anticipated expenditures for the ensuing year. These taxes become due and payable in the fiscal year following. When these sections are considered as a whole, it follows that the levy for paying interest coupons, made in the Fall of 1916 was made for the purpose of paying the coupons falling due in June and December, 1917, and not for the purpose of paying the coupons falling due in 1916. Such is the reasoning in Eberhart v. Cannon, County Treasurer, 61 Colo. 340, 157 Pac. 189, wherein it is held that our irrigation district act contemplates that their management be by distinct fiscal years, and that the annual revenue of a district must be applied to discharge its expenses during the year in which the revenue was to be paid; that the provisions of section 18 of the act of 1905 requiring the district board to determine the amount of money required for each ensuing year indicated the legislative intent that districts be managed under the fiscal year system the same as counties.
The amendment to section 3457 in 1915, which was enacted prior to this decision, is, in substance, the same as this court held the original act meant. It was evidently enacted to relieve any question concerning it. While this case applies to warrants only, the same reasoning was announced in Thomas v. Patterson, 62 Colo. 547, 159 Pac. 34, where interest coupons were involved. It is to the effect that where a levy is made one year to pay the interest coupons coming due during the year following, and during which year the taxes thereunder are due and payable, that the moneys thus raised must be used for this purpose, and none other. To the same effect is the reasoning in Henryln Irrigation District v. Thomas, _ Colo. _, 173 Pac. 540. To hold that moneys due under the 1916 levy made to pay the 1917 coupons can be paid in 1916 coupons is in conflict with the other portions of the act as heretofore construed, for the reason that it takes the moneys levied to pay coupons due in 1917, and allows it to be used in the payment of coupons due in 1916. On the other hand, if we construe *543the words “within the year” as applying to the year the coupons are due, we have no conflict in the entire act pertaining to the matter. In such case, the coupons due in 1916 can be used in payment of the taxes payable during the year 1916. These taxes were levied for that purpose, and none other. This has been the custom followed by the County Treasurers and in my opinion is what was intended.
Another reason which leads me to believe that such was intended is the order of the dates concerning these matters. While technically speaking all taxes are due and payable on January 1st, yet none are delinquent until March 1st, when, if the first half is not paid it draws interest at twelve per cent per annum until August 1st, when if the other half is not then paid it all commences to bear a penalty from that date at the rate of fifteen per cent per annum, and thus continues until the land is sold for their non-payment, which cannot occur until October, November or December following. Irrigation interest coupons are due semi-annually in June and December. Section 3459 Revised Statutes, 1908, provides that the county commissioners (upon the receipt of the certificates from the district board which would have to be on or after October 15th) shall fix the rate necessary to pay the interest on the bonds as the same shall become due. The record discloses that this levy was made in December, 1916, in compliance with this section and the resolution states that it was made for the payment of coupons maturing in 1917. It will thus be seen, per the arrangement of the revenue act for the payment of taxes in connection with the section last named that the moneys for their payment is arranged to come in so that it will be in the hands of the treasurer at or but a short time before they become due, and that any one owing it holding interest coupons due in the year in which it becomes due can use them in paying it without doing violence to the rights of any other. By this method, the County Treasurer will have the moneys on hand the shortest length of time, yet a sufficient time is provided for its accumulation to be reasonably as*544sured of the amount needed when the coupons become due. On the other hand, the coupons could not be used for this purpose during the year in which they become due, but in order to use them the owner would have to hold them until the next year before they could be used for this purpose. I find no provision in the act for the payment of interest on the coupons after maturity, hence to thus use them one would have to go without interest on those due June 1st until January following, and use them then in payment of the tax, the half of which he need not pay until March 1st, following, and the other half until August 1st, thereafter, without being burdened with any penalties. In my opinion, such a state of affairs was never intended.
The fact that under the current year system a person could use coupons in payment of the interest tax levy before the coupons were due, is, in my opinion, no argument against the showing that such was intended, but to the contrary the fact that the section says “interest coupons on. bonds of said irrigation district maturing within the year” is, to my mind, conclusive of the fact that the ensuing fiscal year was intended, that is the year when the taxes were payable. The taxes levied in 1916 are not extended until 1917. The 1916- coupons are then all past due. If it was intended to apply to them, there was no necessity for saying “maturing within the year,” but if it was intended to apply to the 1917 coupons and those maturing June 1st and December 1st are to be placed upon the same basis, and allowed to be used in the payment of one’s interest tax payable during the year in different amounts and at different times without penalties, as the law provides, it was necessary to make the act read as it does when it uses the words “within the year” and in my opinion this is just what was intended by the language used.